COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Eugene Mayes v. The State of Texas
Appellate case number:      01-21-00584-CR
Trial court case number:    1604085
Trial court:                209th District Court of Harris County
       Appellant, Eugene Mayes, timely filed a notice of appeal from the trial court’s
October 26, 2021 Judgment Adjudicating Guilt. Appellant’s brief was initially due to be
filed by January 27, 2022. See TEX. R. APP. P. 38.6(a). On January 26, 2022, appellant’s
court-appointed counsel filed a motion for extension of time to file appellant’s brief,
requesting that the deadline for filing appellant’s brief be extended by a period of one
hundred and twenty days.
        The motion is granted. Appellant’s brief is due to be filed within one hundred
and twenty days of the date of this order. No further extensions will be considered by
the Court. Failure to file a brief by the extended deadline will result in the appeal being
abated for the trial court to hold a hearing to make findings regarding the reason for the
failure to timely file a brief, to determine if counsel has abandoned the appeal, and if so,
whether new counsel should be appointed to represent appellant in his appeal.
       It is so ORDERED.

Judge’s signature: _____/s/ Amparo Guerra_______
                    Acting individually  Acting for the Court

Date: ___February 8, 2022____